             Case 1:20-cv-05138-RA Document 40 Filed 02/03/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                         USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
 KEVIN ROLLAG,                                                        DOC#:
                                                                      DATE FILED: 2/3/2021
                              Plaintiff,
                                                                       20-CV-5138 (RA)
                         v.
                                                                            ORDER
 COWEN INC., et al.

                              Defendants.




RONNIE ABRAMS, United States District Judge:
         The Court will hold oral argument via telephonic conference on the pending motion to compel

arbitration on February 18, 2021 at 2:00 p.m.

         The parties shall use the dial-in information provided below to call in to the conference:

         Call-in Number: (888) 363-4749
         Access Code: 1015508

         This conference line is open to the public. If it is not feasible for the parties to appear

telephonically at that time, they should jointly notify the Court as soon as possible by letter filed on

ECF and include proposed alternative dates for this conference.

SO ORDERED.

Dated:      February 3, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
